DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/3/2021 and 2/25/2019 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujimoto et al. US 2010/0091101.
Regarding claim 19, Fujimoto discloses a dry objective with a 30-fold magnification or lower ([0148], [0151],[0154],[157]) and a numerical aperture of 0.75 or higher ([0145]), the dry objective comprising: a first lens group (Fig. 5, L1, L2, L3) that includes a plurality of meniscus lens components (L1, L2, L3) and has a positive refractive power (Fig 5, Numerical data 1); a second lens group that (L4, L5, L6, L7, L8) includes a cemented lens (L4, L5, L6), turns a pencil of diverging light from the first lens group into a pencil of converging light (Fig 1), and has a positive refractive power (Fig 5, Numerical data 1); and a third lens group (L9, L10, L11, L12, L13, L14) that includes a front group (L9, L10) and a rear group (L11, L12, L13, L14) and has a negative refractive power (Fig 1, Numerical data 1), the front and rear groups having concave surfaces adjacent to and facing each other (r17, r18), wherein an object, the first lens group, the second lens group, and the third lens group are arranged in this order (Fig 1, Numerical data 1), the dry objective satisfies the following conditional expression: 57.6 < ʋd1 < 87.3 (Numerical data 1, 71.30 which is within the claimed range) (5) where ʋd1 indicates an Abbe number that a lens of the dry objective that is closest to the object has for a d line.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto et al. US 2010/0091101 in view of Yonetani US 2010/0165474.
Regarding claim 1, Fujimoto discloses a dry objective (Fig 5, Numerical data 1, Embodiment 5) comprising: a first lens group (L1, L2, L3) that includes a plurality of meniscus lens components (L1, L2, L3) and has a positive refractive power (Fig 5, Numerical data 1); a second lens group that (L4, L5, L6, L7, L8) includes a cemented lens (L4, L5, L6), turns a pencil of diverging light from the first lens group into a pencil of converging light (Fig 1), and has a positive refractive power (Fig 5, Numerical data 1); and a third lens group (L9, L10, L11, L12, L13, L14) that includes a front group (L9, L10) and a rear group (L11, L12, L13, L14) and has a negative refractive power (Fig 1, Numerical data 1), the front and rear groups having concave surfaces adjacent to and facing each other (r17, r18), wherein an object, the first lens group, the second lens group, and the third lens group are arranged in this order (Fig 1, Numerical data 1), the dry objective has a 30-fold magnification or lower ([0148], [0151],[0154],[157]) and a numerical aperture of 0.75 or higher ([0145]), but does not teach the dry objective satisfies the following conditional expression: 0.43 < (hg2 – hg1) / gt2 < 0.9  (1)  where 
However, Yonetani teaches the dry objective satisfies the following conditional expression: 0.43 < (hg2 – hg1) / gt2 < 0.9  (1) ([0112], Numerical data 2, Embodiment 2,  {H2/H1} /  d18  =  1.27/2.503 = .507 which is within the claimed range)  where gt1 indicates a thickness that a lens component of the rear group that is closest to the object in the rear group has on an optical axis (d18), hg1 indicates a height of an axial marginal light ray at a lens surface of the lens component that is closest to the object in the lens component (H2), and hg2 indicates a height of the axial marginal light ray at a lens surface of the lens component that is the closest to an image in the lens component (H2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the optical system of Fujimoto with the lenses of Yonetani for correction of the fluctuation of aberrations (Yonetani, [0015]).
Regarding claim 2, Fujimoto discloses wherein the plurality of meniscus lens components are each a single lens, and the dry objective satisfies the following conditional expression: | d1 – d2 | / F < 0.2  (2)  (Fig 5, Numerical data 1, Embodiment 5, |-2.4| / 17.98 = 0.13 which is within the claimed range) where d1 indicates a thickness that a first meniscus lens component has on the optical axis, the first meniscus lens component is closest to the object among the plurality of meniscus lens components included in the first lens group, d2 indicates a thickness that a second 
Regarding claim 3, Fujimoto in view of Yonetani discloses the invention as described in claim 2 and Yonetani further teaches wherein the dry objective satisfies the following conditional expression: 1.3 < |rg2 / d2| <  2.4 (3) ([0112], Numerical data 2, Embodiment 2,  |-10.15/6.31| = 1.6 which is within the claimed range) where rg2 indicates a radius of curvature of a lens surface of the second meniscus lens component on an image side. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the optical system of Fujimoto with the lenses of Yonetani for correction of the fluctuation of aberrations (Yonetani, [0015]).
Regarding claim 4, Fujimoto discloses wherein the rear group includes at least two lens components, and the dry objective satisfies the following conditional expression: 0.6 < Lf / Lb < 1.6  (Fig 5, Numerical data 1, Embodiment 5 - .24/.26 = .92 which is within the claimed range) (4) where Lf indicates a total length of the front group (L9, L10), and Lb indicates a total length of the rear group (L11, L12).
Regarding claim 5, Fujimoto discloses wherein the rear group includes at least two lens components, and the dry objective satisfies the following conditional expression: 0.6 < Lf / Lb < 1.6  (Fig 5, Numerical data 1, Embodiment 5 - .24/.26 = .92 which is within the claimed range) (4) where Lf indicates a total length of the front group (L9, L10), and Lb indicates a total length of the rear group (L11, L12).
< Lf / Lb < 1.6  (Fig 5, Numerical data 1, Embodiment 5 - .24/.26 = .92 which is within the claimed range) (4) where Lf indicates a total length of the front group (L9, L10), and Lb indicates a total length of the rear group (L11, L12).
Regarding claim 7, Fujimoto discloses wherein the second lens group (L4, L5, L6, L7, L8) includes a cemented triplet lens (L4, L5, L6) consisting of a positive lens, a negative lens, and a positive lens (Fig 5, Numerical data 1), wherein the object, the positive lens, the negative lens, and the positive lens are arranged in this order (Fig 5, Numerical data 1).
Regarding claim 8, Fujimoto discloses wherein the second lens group (L4, L5, L6, L7, L8) includes a cemented triplet lens (L4, L5, L6) consisting of a positive lens, a negative lens, and a positive lens (Fig 5, Numerical data 1), wherein the object, the positive lens, the negative lens, and the positive lens are arranged in this order (Fig 5, Numerical data 1).
Regarding claim 9, Fujimoto discloses wherein the second lens group (L4, L5, L6, L7, L8) includes a cemented triplet lens (L4, L5, L6) consisting of a positive lens, a negative lens, and a positive lens (Fig 5, Numerical data 1), wherein the object, the positive lens, the negative lens, and the positive lens are arranged in this order (Fig 5, Numerical data 1).
Regarding claim 10, Fujimoto discloses wherein the second lens group (L4, L5, L6, L7, L8) includes a cemented triplet lens (L4, L5, L6) consisting of a positive lens, a negative lens, and a positive lens (Fig 5, Numerical data 1), wherein the object, the (Fig 5, Numerical data 1).
Regarding claim 11, Fujimoto discloses wherein the second lens group (L4, L5, L6, L7, L8) includes a cemented triplet lens (L4, L5, L6) consisting of a positive lens, a negative lens, and a positive lens (Fig 5, Numerical data 1), wherein the object, the positive lens, the negative lens, and the positive lens are arranged in this order (Fig 5, Numerical data 1).
Regarding claim 12, Fujimoto discloses wherein the second lens group (L4, L5, L6, L7, L8) includes a cemented triplet lens (L4, L5, L6) consisting of a positive lens, a negative lens, and a positive lens (Fig 5, Numerical data 1), wherein the object, the positive lens, the negative lens, and the positive lens are arranged in this order (Fig 5, Numerical data 1).
Regarding claim 13, Fujimoto discloses wherein the third lens group includes a Double Gauss (Fig 5, L10, L11, L12, L13, L14). 
Regarding claim 14, Fujimoto discloses wherein the third lens group includes a Double Gauss (Fig 5, L10, L11, L12, L13, L14). 
Regarding claim 15, Fujimoto discloses wherein the third lens group includes a Double Gauss (Fig 5, L10, L11, L12, L13, L14). 
Regarding claim 16, Fujimoto discloses wherein the third lens group includes a Double Gauss (Fig 5, L10, L11, L12, L13, L14). 
Regarding claim 17, Fujimoto discloses wherein the dry objective satisfies the following conditional expression: 57.6 < ʋd1 < 87.3 (Numerical data 1, 71.30 which is within the claimed range) (5) where ʋd1 indicates an Abbe number that a lens of the dry objective that is closest to the object has for a d line.
Regarding claim 18, Fujimoto in view of Yonetani discloses the invention as described in claim 1 and Yonetani further teaches wherein the dry objective satisfies the following conditional expression: 0.440 < Δhg < 0.453  (6) ([0031] , conditional expression (6) has a value within the claimed range and interpreted as the change within the maximum height) where Δhg indicates a partial dispersion ratio that a lens of the dry objective that is closest to the object has for an h line. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the optical system of Fujimoto with the lenses of Yonetani for correction of the fluctuation of aberrations (Yonetani, [0015]).
Regarding claim 20, Fujimoto in view of Yonetani discloses the invention as described in claim 19 and Yonetani further teaches wherein the dry objective satisfies the following conditional expression: 0.440 < Δhg < 0.453  (6) ([0031] , conditional expression (6) has a value within the claimed range and interpreted as the change within the maximum height) where Δhg indicates a partial dispersion ratio that a lens of the dry objective that is closest to the object has for an h line. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the optical system of Fujimoto with the lenses of Yonetani for correction of the fluctuation of aberrations (Yonetani, [0015]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454.  The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARRIEF I BROOME/Examiner, Art Unit 2872

                                                                                                                                                                                                        /WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872